Atkinson, J.
The holder of an execution on a judgment for alimony instituted an equitable action against the defendant in execution and an insurance company which was indebted to him as- insurer for certain compensation allowed to him by the Industrial Commission of Georgia, payable in weekly installments, seeking for appointment of a receiver to collect the money from the insurance company, and to enjoin the in*55suranee company and the defendant from making other disposition of the fund. The exception is to a judgment sustaining a general demurrer interposed by the insurance company and dismissing the company from the action. Held:
No. 9002.
November 21, 1932.
Eldon Haldane, for plaintiff. Harry L. Greene, for defendants.
1. The constitutionality of a statute, in this instance section 22 of the Georgia workmen’s compensation act (Ga. L. 1920, pp. 167, 179), which declares "that no claim for compensation under this act shall be assignable, and all compensation and claims therefor shall be exempt from all claims of creditors,” can not be raised for the first time in the brief of counsel filed in the Supreme Court. Loftin v. Southern Security Co., 162 Ga. 730 (3) (134 S. E. 760) ; Houston v. Thomas, 168 Ga. 67, 72 (146 S. E. 908).
2. The judge did not err in sustaining the demurrer and dismissing the petition as to the insurance company.

Judgment affirmed.


All the Justices concur.